                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    UNITED/XCEL-RX, LLC,                             )
                                                     )
          Plaintiff(s),                              )
                                                     )
          vs.                                        )        Case No. 4:19-cv-00221-SRC
                                                     )
    EXPRESS SCRIPTS, INC.,                           )
                                                     )
          Defendant(s).                              )

                                    MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Express Scripts, Inc.’s Motion to

Dismiss Plaintiff’s Amended Complaint [30]. The Court grants, in part, and denies, in part, the

Motion.

I.       BACKGROUND

         Defendant Express Scripts, Inc. filed a prior Motion to Dismiss Plaintiff United/Xcel-RX,

LLC’s (“XcelRx”) Complaint, which the Court granted due to a lack of subject matter

jurisdiction. The Court granted XcelRx leave to amend and XcelRx filed an Amended

Complaint. Express Scripts filed the pending Motion to Dismiss reasserting the arguments raised

in its original Motion to Dismiss and asserting XcelRx’s Amended Complaint does not cure the

fatal pleading defects related to assignment of the contract. 1




1
 For further background on this case, the Court refers to its Memorandum and Order on Express Scripts’ first
motion to dismiss, Doc. 27.

                                                         1
II.    STANDARD

       A.      Rule 12(b)(1) Standard

       Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss an action

based on lack of subject matter jurisdiction. The Eighth Circuit has held that “[i]n deciding a

motion under Rule 12(b)(1), the district court must distinguish between a facial attack—where it

looks only to the face of the pleadings—and a factual attack—where it may consider matters

outside the pleadings.” Croyle v. United States, 908 F.3d 377, 380 (8th Cir. 2018) (citing Osborn

v. United States, 918 F.2d 724, 729 n. 6 (8th Cir. 1990)); see also Moss v. United States, 895

F.3d 1091, 1097 (8th Cir. 2018); Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993); C.S. ex rel.

Scott v. Mo. State Bd. of Educ., 656 F. Supp. 2d 1007, 1011 (E.D. Mo. 2009). To survive a

motion to dismiss for lack of subject matter jurisdiction, the party asserting jurisdiction has the

burden of establishing that subject matter jurisdiction exists. V S Ltd. P’ship v. Dep’t of Hous. &

Urban Dev., 235 F.3d 1109, 1112 (8th Cir. 2000). Here, XCelRx concedes that Express Scripts

makes a factual attack, so the Court may consider matters outside the pleadings.

       B.      Rule 12(b)(6) Standard

       Under Federal Rule of Civil Procedure (“FRCP”) 12(b)(6), a party may move to dismiss

a claim for “failure to state a claim upon which relief can be granted.” The notice pleading

standard of FRCP 8(a)(2) requires a plaintiff to give “a short and plain statement showing that

the pleader is entitled to relief.” To meet this standard and to survive a FRCP 12(b)(6) motion to

dismiss, “a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotations and citation omitted). This requirement of facial plausibility means the factual

content of the plaintiff’s allegations must “allow[] the court to draw the reasonable inference that



                                                  2
the defendant is liable for the misconduct alleged.” Park Irmat Drug Corp. v. Express Scripts

Holding Co., 911 F.3d 505, 512 (8th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). The Court

must grant all reasonable inferences in favor of the nonmoving party. Lustgraaf v. Behrens, 619

F.3d 867, 872-73 (8th Cir. 2010). Ordinarily, only the facts alleged in the complaint are

considered for purposes of a motion to dismiss; however, materials attached to the complaint

may also be considered in construing its sufficiency. Reynolds v. Dormire, 636 F.3d 976, 979

(8th Cir. 2011).

       When ruling on a motion to dismiss, a court “must liberally construe a complaint in favor

of the plaintiff[.]” Huggins v. FedEx Ground Package Sys., Inc., 592 F.3d 853, 862 (8th Cir.

2010). However, if a claim fails to allege one of the elements necessary to recover on a legal

theory, the Court must dismiss that claim for failure to state a claim upon which relief can be

granted. Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 355 (8th Cir. 2011). Threadbare recitals of

a cause of action, supported by mere conclusory statements, do not suffice. Iqbal, 556 U.S. at

678; Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). Although courts must accept all

factual allegations as true, they are not bound to take as true a legal conclusion couched as a

factual allegation. Twombly, 550 U.S. at 555 (internal quotations and citation omitted); Iqbal,

556 U.S. at 677-78.

III.   DISCUSSION

       In its first Motion to Dismiss, Express Scripts argued XCelRx did not have standing to

maintain this lawsuit because Express Scripts contracted with ABN Healthcare, Inc., not

XCelRx. The Court held XCelRx was not a party to the contract and did not include any

allegations of a valid assignment of the contract; thus, it did not adequately plead it was a party

to the contract and did not establish it had standing to sue. XCelRx amended its Complaint to



                                                  3
include allegations of the purchase of the pharmacy, and all its assets and contracts, by XCelRx

from ABN Healthcare. Express Scripts argues the new allegations still do not establish a valid

assignment of the contract and XCelRx continues to lack standing to sue. In addition, Express

Scripts asserts the Court must dismiss Count II for unjust enrichment because XCelRx fails to

allege sufficient factual matter to establish that Express Scripts unjustly retained a benefit

conferred by XCelRx, and the Court must dismiss Count IV for a violation of Medicare’s Any

Willing Provider (“AWP”) law because the law does not provide for a private right of action.

       A.      Standing

       Express Scripts asserts pleading a change of ownership is not enough and XCelRx must

plead allegations of a valid assignment of the contract. According to Express Scripts, the

contract requires four steps to validly assign the contract: (1) the contracted party must

immediately notify Express Scripts of the change of ownership or control; (2) the notice must be

given in writing; (3) Express Scripts must decide whether to accept the new owner as a network

provider; and (4) Express Scripts must provide prior written consent for the assignment to be

valid. Express Scripts argues XCelRx has not adequately pleaded a valid assignment of the

contract, and more importantly, it has not produced any evidence of a valid assignment. Express

Scripts argues XcelRx must produce evidence because it claims it factually attacks the Court’s

subject matter jurisdiction.

       XCelRx does not need to produce evidence solely because Express Scripts claims it

factually attacks the Court’s subject matter jurisdiction. When deciding a motion under Rule

12(b)(1), a court must decide if a defendant makes a facial or factual attack on jurisdiction.

Carlsen v. GameStop, Inc., 833 F.3d 903, 908 (8th Cir. 2016). “In a facial attack, the court

restricts itself to the face of the pleadings, and the non-moving party receives the same



                                                  4
protections as it would defending against a motion brought under Rule 12(b)(6).” Id. (internal

quotations omitted). “In a factual attack, the court considers matters outside the pleadings, and

the non-moving party does not have the benefit of 12(b)(6) safeguards.” Id. A factual attack

does not convert a motion under Rule 12(b)(1) into a motion for summary judgment. Osborn v.

United States, 918 F.2d 724, 729 (8th Cir. 1990). When considering a factual attack, “the trial

court is free to weigh the evidence and satisfy itself as to the existence of its power to hear the

case.” Id. at 730 (quoting Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir.

1977)). “Because, there is no statutory procedure upon an issue of jurisdiction, the mode of its

determination is left to the trial court.” Johnson v. United States, 534 F.3d 958, 964 (8th Cir.

2008) (internal quotations omitted). “[A] court can evaluate its jurisdiction without an

evidentiary hearing, so long as the court has afforded the parties notice and a fair opportunity to

be heard.” Id. (internal quotations omitted). In Johnson, the Eighth Circuit held “the parties had

ample opportunity to be heard through affidavits and briefs.” Id.

       In Sandusky Wellness Center, LLC v. MedTox Scientific, Inc., the district court found

MedTox made a factual attack on jurisdiction. 250 F. Supp. 3d 354, 357 (D. Minn. 2017).

However, the district court did not require Sandusky to offer evidence of its allegations; instead,

the court considered the allegations alongside deposition testimony and other evidence in the

record. Id. at 357-359. The case law makes clear that in determining whether it has subject

matter jurisdiction, the Court may consider the allegations in the complaint, the briefs submitted

to the Court, affidavits, declarations, and any other evidence submitted by the parties. XCelRx

does not need to produce additional evidence. Here, neither party requested an evidentiary

hearing but the Court gave each party ample opportunity to be heard through briefs.




                                                  5
       To establish standing, a plaintiff must have “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant and (3) that is likely to be redressed by a

favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016); see also

Carlsen, 833 F.3d at 908. The Eighth Circuit warns “not to conflate Article III’s requirement of

injury in fact with a plaintiff’s potential causes of action, for the concepts are not coextensive.”

Carlsen, 833 F.3d at 909. The Eighth Circuit “has held that a plaintiff who has produced facts

indicating it was a party to the breached contract has a judicially cognizable interest for standing

purposes, regardless of the merits of the breach alleged.” Id. “To assert standing in a breach-of-

contract claim, we do not require facts establishing the legal conclusion of a valid, enforceable

contract.” Id. (internal quotations omitted).

       The original Complaint did not include any facts connecting XCelRx to ABN Healthcare.

Thus, the Court could not conclude ABN had assigned its contract with Express Scripts to

XCelRx. The Amended Complaint remedied that defect. XCelRx now alleges ABN Healthcare

and XCelRx entered into an asset purchase agreement which included all rights under the

contracts entered into by ABN on behalf of the retail pharmacy. XCelRx has provided facts

indicating it was a party to the breached contract. Carlsen, 833 F.3d at 909. Whether or not

XcelRx fulfilled the exact requirements of assignment as outlined in the Provider Agreement

with Express Scripts goes to the merits of the breach alleged and whether a valid, enforceable

contract exists. It does not affect XCelRx’s standing under Article III of the Constitution.

XCelRx alleges an injury-in-fact, fairly traceable to Express Scripts, that is likely to be redressed

by a favorable decision in court. The Court denies Express Scripts’ Motion on the issue of

standing.

       B.      Unjust Enrichment



                                                  6
       Express Scripts also asserts the Court must dismiss Count II for unjust enrichment

because XCelRx does not allege sufficient factual matter to establish that Express Scripts

unjustly retained any benefit conferred by XCelRx. Specifically, Express Scripts contends

XCelRx does not allege facts sufficient to establish that Express Scripts’ acceptance and

retention of the benefit – $32,186.36 in reimbursements for claims filled by XCelRx – would be

inequitable or unjust.

       In Missouri, to establish a claim for unjust enrichment, a plaintiff must show “a benefit

conferred by a plaintiff on defendant; the defendant’s appreciation of the fact of the benefit; and

the acceptance and retention of the benefit by the defendant in circumstances that would render

that retention inequitable.” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 854 (8th

Cir. 2014) (quoting Hertz Corp v. RAKS Hosp., Inc., 196 S.W.3d 536, 543 (Mo. Ct. App. 2006)).

The mere receipt of benefits is not enough; the plaintiff must show it would be unjust for the

defendant to retain the benefit. Exec. Bd. of Mo. Baptist Convention v. Windermere Baptist

Conference Ctr., 280 S.W.3d 678, 697 (Mo. Ct. App. 2009).

       Here, XCelRx alleges that it conferred a benefit on Express Scripts by filling

prescriptions for Express Scripts’ members and beneficiaries. It states Express Scripts will

recoup the full value of claims related to patient prescriptions, in the amount of $32,186.36,

despite the fact that XCelRx conferred a benefit on Express Scripts’ members and beneficiaries

by providing the prescribed medications. Thus, according to XCelRx, Express Scripts has been

unjustly enriched at XCelRx’s expense.

       XCelRx has adequately pleaded a claim for unjust enrichment. The amended complaint

alleges XCelRx provided a service to Express Scripts’ members and beneficiaries and Express

Scripts now refuses to pay XCelRx for those services. As currently pleaded, Express Scripts’



                                                 7
retention of money owed to XCelRx qualifies as unjust enrichment. The Court denies Express

Scripts’ Motion on this point.

       C.      Medicare’s Any Willing Provider Law

       Express Scripts asserts the Court must dismiss Count IV for a violation of Medicare’s

AWP law because the law does not provide for a private right of action. XCelRx argues the

claim asserts a breach of contract, not a private cause of action under the AWP. In Count IV,

XCelRx titles its claim as a breach of contract but alleges Express Scripts violated the AWP by

terminating XCelRx without a proper basis. XCelRx cites to 42 U.S.C. § 1395w-104(b)(1)(A),

42 C.F.R. § 423.120(a)(8)(i), and 42 C.F.R. § 423.505(b)(18) for the basis of its claim.

       Congress must create private rights of action to enforce federal laws. Syngenta Seeds,

Inc. v. Bunge N. Am., Inc., 773 F.3d 58, 63 (8th Cir. 2014). A private right of action must be

unambiguously conferred. Armstrong v. Exceptional Child Care, 135 S. Ct. 1378, 1387-88

(2015). The “task is to interpret the statute Congress has passed to determine whether it displays

an intent to create not just a private right but also a private remedy.” Syngenta Seeds, 773 F.3d at

63 (quoting Alexander v. Sandoval, 532 U.S. 275, 288 (2001)). “Statutes that focus on the

person regulated rather than the individuals protected create ‘no implication of an intent to confer

rights on a particular class of persons.’” Sandoval, 532 U.S. at 289 (quoting California v. Sierra

Club, 451 U.S. 287, 294 (1981)). A court’s analysis begins with the text and structure of the

statute and ends when it becomes clear Congress did not provide a cause of action. Id. at 289, n.

7.

       The AWP, in 42 U.S.C. § 1395w-104(b)(1)(A), requires that “[a] prescription drug plan

shall permit the participation of any pharmacy that meets the terms and conditions under the

plan.” Regulations for the AWP state, “in establishing its contracted pharmacy network, a Part D



                                                 8
sponsor offering qualified prescription drug coverage – (i) Must contract with any pharmacy that

meets the Part D sponsor’s standard terms and conditions.” 42 C.F.R. § 423.120(a)(8)(i). And

42 C.F.R. § 423.505(b)(18) states:

        (b) The Part D plan sponsor agrees to –

        (18) To agree to have a standard contract with reasonable and relevant terms and
        conditions of participation whereby any willing pharmacy may access the standard
        contract and participate as a network pharmacy including all of the following:

        (i) Making standard contracts available upon request from interested pharmacies no
        later than September 15 of each year for contracts effective January 1 of the
        following year.

        (ii) Providing a copy of a standard contract to a requesting pharmacy within 7
        business days after receiving such a request from the pharmacy.

        None of these provisions provide an express or implied cause of action. The statutes and

regulations focus on the entity regulated – the prescription drug plan and sponsor – rather than

the entities protected – the pharmacies. Therefore, the AWP did not create an “implication of an

intent to confer rights on a particular class of persons.” Sandoval, 532 U.S. at 289. This Court

has previously come to the same conclusion. See Heartland Med., LLC v. Express Scripts, Inc.,

No. 4:17-CV-02873 JAR, 2018 WL 6831164 at *2 (E.D. Mo. Dec. 27, 2018) (“The Court finds

that neither AWP provision can be read as creating a private right of action, either expressly or

by implication.”). Congress did not provide for a private right of action under the AWP.

        XCelRx’s argument it brings the claim as a breach of contract claim, not a claim under

the AWP lacks merit. In Astra USA, Inc. v. Santa Clara County, California, the plaintiff

attempted to bring a third-party beneficiary breach of contract claim to enforce a federal statute

that did not provide a private right of action. 563 U.S. 110, 117 (2011). The Supreme Court

held a suit to enforce an agreement that incorporates statutory obligations is “in essence a suit to

enforce the statute itself.” Id. at 118. It further held that “the absence of a private right of action


                                                   9
to enforce the statutory [] obligations would be rendered meaningless if [] entities could

overcome that obstacle by suing to enforce the contract’s [same] obligations instead.” Id.

       XCelRx attempts the same end-run around the absence of a private right of action here.

It tries to enforce the obligations under the AWP through the contract even though the AWP does

not create a private right of action. XCelRx’s breach of contract claim is even weaker than that

asserted in Astra; XCelRx does not even allege the contract incorporates the obligations required

by the AWP. Instead, XCelRx simply alleges Express Scripts must comply with all federal laws.

This cannot be the basis for a breach of contract claim when the AWP does not itself provide for

a private right of action. The Court dismisses Count IV.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Express Scripts, Inc.’s Motion to Dismiss

Plaintiff’s Amended Complaint [30] is GRANTED, in part, and DENIED, in part. The Court

dismisses Count IV of Plaintiff United/Xcel-Rx, LLC’s Amended Complaint.

       So Ordered this 25th day of October, 2019.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                10
